Opinion by
Trexler, J.,
The defendants were convicted of disorderly conduct in a summary proceeding before a justice of the peace, on June 21,1919. There was a fine imposed which was paid. No commitment was issued. On July 7th, a cer-tiorari was issued and the proceedings removed to the Court of Common Pleas of Delaware County. The judge who heard the case concluded that the conviction should be sustained but that the fine was unreasonable, and reduced it to ten dollars.
We think the certiorari should have been quashed. The payment of the fine and costs was voluntary, and that ended the matter. This has been held in a number of cases: Com. v. Yocum, 37 Pa. Superior Ct. 237; Com. v. Gipner, 118 Pa. 379; Com. v. Konas, 57 Pa. Superior Ct. 629.
The judgment of the court is reversed and the record remanded with instructions that the writ of certiorari be quashed. Appellees for costs.